04/12/2022


                                          DA 21-0346
                                                                                         Case Number: DA 21-0346

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 76



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

WILLIAM DEAN GRUSSING,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourteenth Judicial District,
                       In and For the County of Golden Valley, Cause No. DC-20-04
                       Honorable Randal I. Spaulding, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       David Merchant, II, The Law Office of David Merchant, Billings, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Cori Losing, Assistant
                       Attorney General, Helena, Montana

                       Kevin Peterson, Golden Valley County Attorney, Ryegate, Montana


                                                   Submitted on Briefs: March 16, 2022

                                                              Decided: April 12, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1    William Dean Grussing appeals the Fourteenth Judicial District Court’s denial of

his motion to suppress evidence obtained from a blood draw conducted pursuant to a search

warrant issued by Wheatland County Justice of the Peace Richard Egebakken. We affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶2    While traveling through Golden Valley County, Grussing lost control of and rolled

his truck and camper trailer. Montana State Highway Trooper Brennan Boots arrived on

the scene and began a crash investigation. Trooper Boots saw open alcoholic beverage

containers inside the vehicle and observed Grussing displaying signs of intoxication. When

questioned, Grussing admitted to Trooper Boots that he had consumed alcohol.

Trooper Boots conducted roadside sobriety tests, which indicated further impairment.

Grussing agreed to provide a preliminary breath test; it revealed a blood alcohol

concentration (BAC) of 0.056 percent. Trooper Boots arrested Grussing and transported

him to Wheatland Memorial Hospital (Hospital) in Wheatland County.

¶3    At the Hospital, Trooper Boots read Grussing the Montana Implied Consent form

and requested that he consent to a blood draw. Grussing refused. Trooper Boots then

contacted Justice of the Peace Egebakken by telephone to apply for a search warrant for

the blood draw. Justice of the Peace Egebakken granted Trooper Boots a search warrant.

Grussing’s blood was drawn and sent to the Montana State Crime Lab. The Crime Lab’s

report indicated that Grussing’s blood had a THC concentration of 15 ng/ml (+/- 3 ng/ml),

nearly three times the legal limit. His BAC was 0.0025 percent. The State charged

Grussing with three counts of felony criminal endangerment pursuant to § 45-5-207, MCA,

                                            2
one count of felony tampering with witnesses and informants pursuant to

§ 45-7-206, MCA, one count of felony operation of a noncommercial vehicle by a person

under the influence of delta-9-tetrahydrocannabinol pursuant to § 61-8-411, MCA, and one

count of misdemeanor driving while revoked or suspended pursuant to § 61-5-212, MCA.

¶4     Grussing moved the District Court to suppress evidence obtained from the blood

draw, arguing that Justice of the Peace Egebakken lacked jurisdiction to issue the warrant

because the accident and crimes occurred in Golden Valley County. The State opposed the

motion, contending that the location of the search—Wheatland County—not the location

of the crime, controlled whether Justice of the Peace Egebakken had jurisdiction. The

District Court agreed and denied Grussing’s motion to suppress. Grussing subsequently

pleaded guilty to all charges, and the District Court entered judgment against him.

                              STANDARDS OF REVIEW

¶5     “We review the denial of a motion to suppress to determine whether the lower

court’s findings of fact were clearly erroneous; we review de novo the court’s interpretation

and application of the governing law.” State v. Smith, 2021 MT 324, ¶ 9, 407 Mont. 18,

501 P.3d 398 (citing State v. Staker, 2021 MT 151, ¶ 7, 404 Mont. 307, 489 P.3d 489).

                                      DISCUSSION

¶6    Did the Wheatland County Justice of the Peace have jurisdiction to issue a search
warrant for a blood draw conducted in Wheatland County when the crime was committed
in Golden Valley County?

¶7     Grussing contends that the District Court misapplied § 46-5-220(2)(a), MCA, when

it concluded that Justice of the Peace Egebakken had jurisdiction to issue a warrant for his

blood draw in Wheatland County. Our role when interpreting a statute “is to implement

                                             3
the objectives the legislature sought to achieve.” Holms v. Bretz, 2021 MT 200, ¶ 8,

405 Mont. 186, 492 P.3d 1210 (citation and quotation omitted). If the plain language of a

statute is “clear and unambiguous,” our interpretation ends there. Holms, ¶ 9 (citation and

quotation omitted).

¶8     A justice of the peace may issue a search warrant “within the judge’s geographical

jurisdiction.” Section 46-5-220(2)(a), MCA. Citing § 3-10-303, MCA, Grussing asserts

that the jurisdiction of a justice of the peace is limited to “public offenses committed within

the respective counties in which the courts are established[.]” Grussing extrapolates this

criminal jurisdiction requirement to conclude that a justice of the peace is not authorized

to issue a search warrant for a search conducted in his or her county if the offense was

committed in another county.

¶9     Grussing’s construction conflates the Justice Court’s criminal jurisdiction with its

authority to issue a search warrant. Section 3-10-221, MCA, provides, “Justices of the

peace must perform such duties as are prescribed in this chapter . . . and any other duties

prescribed by law.” Though § 3-10-303, MCA, limits a justice court’s criminal jurisdiction

to “public offenses committed” within the confines of the county in which the court is

located, it does not speak to the issuance of a search warrant. Section 46-5-220(2)(a),

MCA, does, and it—not § 3-10-303, MCA—governs a justice court’s ability to issue a

search warrant. Section 46-5-220, MCA, allows a district court to issue a warrant anywhere

within the state but confines limited jurisdiction courts to their geographic jurisdictions.

The statute notably uses the term “geographic jurisdiction,” not “civil jurisdiction”

(defined in § 3-10-301, MCA) or “criminal jurisdiction” (defined in § 3-10-303, MCA). It

                                              4
does not limit a justice court to issuing a search warrant only for alleged offenses

committed within the court’s county.      The statute instead speaks to the geographic

boundaries of the court’s jurisdiction.     The geographical limitation contained in

§ 46-5-220(2)(a), MCA, pertains to the location of the search, not to the location of the

crime. To hold otherwise would require the Court impermissibly to “insert what has been

omitted” from the statute. Section 1-2-101, MCA.

¶10    The plain language of § 46-5-220(2)(a), MCA, is clear and unambiguous. The

District Court did not err when it concluded that Justice of the Peace Egebakken had

jurisdiction to issue a search warrant for Grussing’s blood draw in Wheatland County. It

is immaterial that the factual basis supporting Trooper Boots’s probable cause for the

search warrant arose out of a vehicle accident in Golden Valley County.

                                    CONCLUSION

¶11    We affirm the District Court’s February 11, 2021 order denying Grussing’s motion

to suppress.


                                                /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                            5